PALMER, J.
Johnny James Jones petitions this court for permission to file a belated appeal of the order entered on July 13, 2001, denying his rule 3.850 motion.1 Jones alleges that he is entitled to receive such relief because he was in the county jail from July 4, 2001 to June 1, 2002 and that it was not until he returned to prison on June 1, 2002 that he learned that a notice of appeal had to be filed within 30 days of the date the July 13th order was entered. We deny the petition.
Jones’ claim that he did not learn of the time requirements to file an appeal until after he returned to prison may indicate that the trial court failed to comply with rule 3.850(g) of the Florida Rules of Criminal Procedure which requires that an order denying a rule 3.850 motion advise the defendant of the right to appeal within 30 days. If that is true, Jones would be entitled receive a belated appeal. See Wray v. State, 690 So.2d 687 (Fla. 5th DCA 1997)(holding that defendant is entitled to receive a belated appeal when order denying rule 3.850 motion fails to advise him of right to appeal in 30 days). However, Jones has failed to attach a copy of the order denying his motion, and thus we are unable to review its contents. Therefore, the instant petition is denied without prejudice to file an amended petition, with copy of said order attached, provided that the order demonstrates that Jones was not advised of his right to appeal within 30 days.
DENIED without prejudice.
SHARP, W., and SAWAYA, JJ., concur.

. Fla. R.Crim. P. 3.850.